ON PETITION FOR REHEARING
Hoffman, C.J.
Upon consideration of appellees’ petition for rehearing and brief in support thereof, and appellants’ brief in opposition thereto, it appears that the court erroneously stated as follows:
“These included the conversion of the stainless steel plumbing fixtures called for by the specifications to less expensive aluminum fixtures, and the elimination of plumbing fixtures altogether from the fourth floor of the jail.”
This sentence is hereby corrected to read as follows:
“These included the conversion of the aluminum plumbing fixtures called for by the specifications to more expensive stainless steel fixtures, and the elimination of plumbing fixtures altogether from the fourth floor of the jail.”
Other matters raised by such petition are adequately covered in the original opinion, Board of Com’rs. of County of Lake v. Dedelow, Inc. (1974), 159 Ind. App. 563, 308 N.E.2d 420, 41 *570Ind. Dec. 175. With the exception of the above stated correction, the petition for rehearing is denied.
Petition for rehearing denied.
Sullivan, P.J. and Lybrook, J., concur.
Note. — Reported at 308 N.E.2d 420.